     Case 2:20-cv-02210-TLN-KJN Document 16 Filed 08/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN DASHWANE CARLOCK,                              No. 2:20-cv-2210 TLN KJN P
12                          Petitioner,
13               v.                                        ORDER
14    PATRICK COVELLO,
15                          Respondent.
16

17             Petitioner requested an extension of time to file a motion to stay. Good cause appearing,

18   IT IS HEREBY ORDERED that:

19             1. Petitioner’s request for an extension of time (ECF No. 15) is granted; and

20             2. Petitioner shall file a motion to stay within thirty days from the date of this order.

21   Dated: August 16, 2021

22

23

24
     carl2210.111(2)
25

26

27

28
